DETAILED ACTION
Claims 1, 3-6, 8-14, 16-21, and 28-30 are presented for examination, wherein claims 1, 14, and 16 are currently amended. Claims 2, 7, 15, and 22-27 are cancelled.
The objections to claims 14 and 16 are withdrawn as a result of the amendments to said claims.
The nonstatutory double patenting rejection of claims 1-5, 8, 10-14, 16-20, and 28 over copending Application No. 17/383,756 is withdrawn as a result of the January 27, 2022 electronically filed and approved Terminal Disclaimer.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the timely art of record teaches or suggests the battery of claim 1, from which the other claims depend, wherein
said battery includes:
(1)	an anode including an alkali metal configured to release a plurality of alkali ions during cycling of the battery; and,
(2)	a polymeric network deposited over one or more exposed surfaces of the anode,
the polymeric network including carbonaceous materials grafted with a plurality of fluorinated polymer chains cross-linked with each other,
the alkali-metal fluoride configured to suppress alkali metal dendrite formation from the anode,
wherein the carbonaceous materials include one or more of flat graphene, wrinkled graphene, a plurality of carbon nano-tubes (CNTs), or a plurality of carbon nano-onions (CNOs).

See also instant specification, at e.g. ¶¶ 0005-06, 09, 51, 72, and 138-147 plus e.g. Figure 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.